Citation Nr: 18100302
Decision Date: 04/06/18	Archive Date: 04/06/18

DOCKET NO. 13-31 490A
DATE:	April 6, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	3
 
REMANDED ISSUES
The issues of entitlement to service connection for a breathing condition, for skin blemishes, and for numbness of the fingers and toes are remanded for additional development.  
The Veteran had active service from January 1989 to January 1993.  He also served with the Army National Guard from March 1993 to April 1994 and with the Army Reserves from April 1994 to January 1997.  
In an October 2017 statement, the Veteran stated that he was treated for his claimed conditions at a hospital while he was stationed in Germany.  Attempts have not been made to request records directly from the facility.  On remand, the Veteran should be asked to identify the facility where he received treatment and to provide any necessary forms for VA to attempt to obtain his records.
Additionally, the Veteran indicated that private provider K.L. treated his claimed conditions from 1996 to 1999.  He submitted an authorization and release form for this provider; therefore, on remand, attempts must be made to obtain records from K.L. 

 
The matters are REMANDED for the following actions:
1. Ask the Veteran to identify the hospital where he was treated while he was stationed in Germany and to provide any necessary authorization and release forms so that VA can attempt to obtain records.  Upon receipt of any necessary authorization and release forms, request records directly from the identified facility.  If records are not available, please issue a formal finding and notify the Veteran.
2. Attempt to obtain records from private provider K.L.  An authorization and release form is of record.  If records are not available or cannot be obtained, notify the Veteran and inform him that he may submit records on his behalf.
3. Ask the Veteran to identify any other provider that has treated his claimed conditions since service and to provide the necessary authorization and release forms for VA to attempt to obtain records.
4. Conduct any additional development needed.






(Continued on next page)
 
5.  Then, readjudicate the Veterans claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.
 
 
Lana K. Jeng
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. G. Alderman, Counsel 

